t c memo united_states tax_court ron l and gayle r stevenson petitioners v commissioner of internal revenue respondent docket no filed date ron l stevenson and gayle r stevenson pro sese armand g begun for respondent memorandum opinion laro judge petitioners petitioned the court to redetermine respondent's determination of an dollar_figure deficiency in their federal_income_tax a dollar_figure addition_to_tax under sec_6651 and a dollar_figure accuracy-related_penalty under sec_6662 after concessions by the parties we decide the following issues for whether petitioners must include in income dollar_figure from the sale of real_property we hold they must to the extent set forth herein whether petitioners are entitled to schedule a itemized_deductions of dollar_figure we hold they are to the extent set forth herein whether petitioners are entitled to schedule c expenses of dollar_figure we hold they are not whether petitioners are liable for self-employment_tax of dollar_figure we hold they are whether petitioners are liable for the addition_to_tax under sec_6651 determined by respondent we hold they are whether petitioners are liable for the penalty under sec_6662 determined by respondent we hold they are unless otherwise noted section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure references to petitioner are to ron l stevenson ‘respondent briefed the issue of whether petitioners were entitled to a dependency_exemption for their daughter jill stevenson petitioners specifically conceded this issue at trial and we do not address it herein background some of the facts are stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioners resided in tonia michigan when they petitioned the court petitioner has been a real_estate broker for over years he was self-employed during and reported the income and expenses of his business for federal_income_tax purposes ona schedule c gayle r stevenson was employed by the ionia county health department on date petitioners purchased lot sec_24 and sec_25 the lots of a development known as meadowland estates for dollar_figure dollar_figure per lot petitioners held the lots for investment and not in connection with petitioner's real_estate business in petitioners sold both parcels for a contract_price of dollar_figure the title company which handled the closing reduced the proceeds remitted to petitioners by dollar_figure in selling_expenses and by dollar_figure in delinquent taxes on the property for through petitioners filed their federal_income_tax return on date petitioners did not report any income or gain from the sale of the lots petitioners claimed total schedule a itemized_deductions of dollar_figure comprising dollar_figure in medical_expenses dollar_figure in taxes dollar_figure in mortgage interest and dollar_figure in charitable_contributions petitioners claimed schedule c business_expenses of dollar_figure including expenses for advertising utilities and insurance expenses by notice_of_deficiency dated date respondent determined petitioners had dollar_figure in ordinary_income from the sale of the lots which represents the sale price dollar_figure less dollar_figure in adjusted_basis respondent also disallowed petitioners' claimed schedule a and schedule c deductions for lack of substantiation discussion before turning to the substantive issues we address a motion made by petitioners at trial to dismiss for lack of jurisdiction petitioners allege this court lacks jurisdiction because the period of limitations for assessment has expired petitioners' motion lacks merit petitioners' return was due_date petitioners filed their return on date and respondent had at least years after that to assess tax for that year see sec_6501 respondent issued the notice_of_deficiency before the expiration of this 3-year period which tolls the applicable assessment_period see sec_6503 moreover the period of limitations is an affirmative 7of this amount dollar_figure was for real_property_taxes defense and not a bar to jurisdiction see rule we will deny petitioners' motion we turn to the substantive issues on all of which petitioners bear the burden_of_proof see rule a 290_us_111 sec_61 provides that gross_income includes income from whatever source derived including gains derived from dealings in property see sec_61 the gain from the sale of property is the excess of the amount_realized over the taxpayer's adjusted_basis in the property see sec_1001 generally the adjusted_basis in property is its cost see sec_1012 and the expenses of the sale reduce its sale price see eg 75_tc_497 ndollar_figure and the cases cited therein see also 422_f2d_481 6th cir petitioners' amount_realized from the sale of the lots was dollar_figure dollar_figure - dollar_figure and their adjusted_basis in the lots was dollar_figure petitioners therefore realized a dollar_figure gain on the sale which must be recognized as a capital_gain we sustain respondent's determination on this issue to the extent of dollar_figure respondent's argument that petitioners' adjusted_basis in the property was dollar_figure is without merit petitioner established through documentary and testimonial evidence that he paid dollar_figure for the lots and the language in the deeds that the consideration was one dollar is not controlling we are also unpersuaded by respondent's argument that petitioners realized ordinary_income from the sales while petitioner was a real_estate broker by profession the evidence established that the lots which petitioners held for over years were not held in connection with petitioner's business petitioner claimed itemized_deductions of dollar_figure comprising dollar_figure in medical_expenses dollar_figure in taxes dollar_figure in mortgage interest and dollar_figure in charitable_contributions deductions are a matter of legislative grace and taxpayers must establish entitlement to them see 308_us_488 petitioners are required to keep books_and_records to substantiate claimed expenses see sec_1_446-1 income_tax regs petitioners have proven they paid dollar_figure in real_property_taxes on the lots during petitioners as cash_method taxpayers are entitled to deduct the taxes when paid see sec_164 mitchell v commissioner tcmemo_1983_155 as to the dollar_figure balance of itemized_deductions dollar_figure - dollar_figure petitioners neither presented documentary_evidence nor proffered specific and convincing testimony substantiating the deductions petitioners have failed to meet their burden_of_proof and we sustain respondent's determination to the extent of dollar_figure petitioners claimed schedule c business_expenses of dollar_figure including expenses for advertising utilities and insurance expenses sec_162 provides for deduction of all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business petitioners presented no evidence documentary or otherwise to substantiate these expenses and we sustain respondent's determination on this issue as to self-employment_tax petitioner was a self-employed real_estate broker during and reported the income and expenses of his business on schedule c petitioner presented no evidence on this issue we hold petitioner's income from self- employment is subject_to self-employment_tax see sec_1401 and sec_1402 and we sustain respondent's determination on this issue respondent determined that petitioners are liable for the addition_to_tax under sec_6651 that section reads in pertinent part swhile petitioners do not argue application of the rule articulated in 39_f2d_540 2d cir affg in part and revg in part 11_bta_743 we note it does not apply to this case in cohan the court allowed the taxpayer to make a reasonable approximation of deductions through the use of detailed evidence of the amount of his expenditures even though the taxpayer could not establish the exact amounts see id pincite petitioners presented no testimony to which we could apply the cohan_rule in case of failure_to_file any return on the date prescribed therefor unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate to escape the addition_to_tax for filing late returns petitioners have the burden of proving that the failure_to_file did not result from willful neglect and that the failure was due to reasonable_cause see 469_us_241 reasonable_cause requires taxpayers to demonstrate that they exercised ordinary business care and prudence but nevertheless were unable to file the return within the prescribed time sec_301_6651-1 proced admin regs petitioners’ return was due_date see sec_6072 petitioners filed their return on date the record in this case is void of any evidence of the reason for this failure_to_file timely thus the record is devoid of evidence that the failure was for reasonable_cause we sustain respondent's determination of the addition_to_tax under sec_6651 a respondent determined petitioners are liable for the accuracy-related_penalty under sec_6662 and b for both years in issue this section imposes a penalty equal to percent of the portion of an underpayment that is attributable to among other things negligence petitioners will avoid this penalty if the record shows that they were not negligent l e they made a reasonable attempt to comply with the provisions of the internal_revenue_code and they were not careless reckless or in intentional disregard of rules or regulations see sec_6662 c 942_f2d_444 7th cir affg 94_tc_96 drum v commissioner tcmemo_1994_433 affd without published opinion 61_f3d_910 9th cir negligence connotes a lack of due care or a failure to do what a reasonable and prudent person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 this penalty is not applicable to any portion of an underpayment to the extent that an individual has reasonable_cause for that portion and acts in good_faith with respect thereto see sec_6664 petitioners put forth no evidence from which we could conclude they were not negligent or that reasonable_cause existed for the failure to report income or for the disallowed items in fact petitioner admitted at trial that he did not report all his income and he did not explain this failure we sustain respondent's determination on this issue -- - in reaching our decision we have considered all arguments made by the parties and to the extent not addressed herein find them irrelevant or meritless to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
